DETAILED ACTION
This action is responsive to communication filed on 03/15/2022. The current pending claims are 1 and 6 – 14. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the mounting holes being disposed outside of a periphery of the water closet when the water closet is mounted to the closet flange as recited in claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 – 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 14, support for the mounting holes being disposed outside of a periphery of the water closet when the water closet is mounted to the closet flange was not found in the original disclosure. The specification is silent as to a relationship between a periphery of the water closet and a location of the mounting holes, and the drawings fail to show a water closet periphery. Claims 6 – 10 will inherit this same issue since they depend from the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,479,837 (hereinafter Hollaender) in view of US Patent Application Publication 2013/0318697 (hereinafter Compton, Jr.) and US Patent 4,780,915 (hereinafter Cuschera).
Regarding claim 1, Hollaender shows a water closet flange mounting plate (fig. 1) for mounting over a first bore in a floor; the mounting plate comprising: a sheet body (1) having a surface area greater than an area of a diameter of the first bore (fig. 1); a second bore (8) formed in the sheet body, the second bore having a diameter smaller than the diameter of the first bore (fig. 3); and a closet flange (15) connected to the sheet body, the closet flange having one or more of mounting holes or mounting slots  (18, 20) for mounting a water closet (2) to the closet flange, the closet flange further having a third bore with a center axis coinciding with a center axis of the second bore; the sheet body is formed having a peripheral portion formed to sit directly on the floor (section adjacent leader line 1 in fig. 3 for example) and a central portion (11) formed to be elevated above the floor when the peripheral portion sits directly on the floor, the central portion including the second bore and closet flange (fig. 3), the elevated central portion (11) having a circular peripheral shape when viewed in a direction perpendicular to the sheet body (fig. 1).
Regarding claims 1 and 6, Hollaender fails to show a height between the peripheral portion and the elevated portion is in a range of 1/4 to ½ inch, or approximately 3/8 inches. However it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate dimension based on the intended function, in the instant case to accommodate a gasket or seal, and therefore to select a height in the range of ¼ to ½ inch or approximately 3/8 inch would be obvious given the typical thicknesses for floor gasket rings.
Regarding claim 1, Hollaender fails to show an entirety of the peripheral portion including an outer peripheral edge of the peripheral portion is planar. Attention is turned to Compton, Jr. which teaches a toilet mounting plate that can optionally include a peripheral lip (22) for catching overflow water around a toilet in a similar manner as the peripheral lip (3) of Hollaender if so desired, or alternately, the lip can be omitted depending on a user’s design choice and need (par. 27). Accordingly, it would have been obvious to one having ordinary to omit the peripheral raised outer edge to result in an entirety of the peripheral portion including the outer peripheral edge of the peripheral portion is planar depending on a user’s designs needs as evidenced by the teachings of Compton, Jr. mentioned above. Under the teachings of Compton, Jr., one of ordinary skill would recognize that the primary function of the mounting plate would remain as intended, and the device would function equally well as a mounting plate for a toilet.

    PNG
    media_image1.png
    330
    758
    media_image1.png
    Greyscale

Regarding claim 1, Hollaender shows the sheet body further comprises a plurality of mounting holes formed in the peripheral portion for mounting the sheet body to the floor (note screw heads in fig. 1 that fall within the footprint of the toilet base) but fails to show the plurality of mounting holes are proximate to the outer peripheral edge of the sheet body outside of a periphery of the water closet when the water closet is mounted to the closet flange. Attention is turned to Cuschera which shows locating a plurality of mounting holes (29) at various locations on a sheet body including being spaced along an outer peripheral edge outside of a periphery of a water closet when the water closet is mounted to a closet flange (fig. 1, 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the location of the plurality of mounting holes to be outside a periphery of a water closet when the water closet is mounted to the closet flange depending on particular installation parameters as evidenced by the teachings of Cuschera which shows locating mounting holes on a sheet body as needed.
Regarding claim 7, the sheet body is formed in a rectangular shape (fig. 1).
Regarding claim 8, Hollaender shows the sides have a length in the range of 12 – 24 inches fails to show the sides have a length in the range of 10-18 inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate length of each side of the sheet body depending on the installation required such as room size, adjacent fixtures, size of the toilet pedestal, etc. and thus to select a range of 10 -18 would be obvious given the known dimensions of standard toilet fixtures and room sizes.
Regarding claim 9, Hollaender fails to show the rectangular shape is a square shape with each length being approximately 14 inches. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate shape and size depending on the installation required such as room size, adjacent fixtures, size of the toilet pedestal, etc. and thus to select a square shape and a length of 14 inches would be obvious given the known dimensions of standard toilet fixtures and room sizes.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollaender and Compton, Jr. as applied to claims 1, 4, and 6 – 7 above, and further in view of US Patent 5,335,849 (hereinafter Forbes).
Regarding claim 10, Hollaender fails to recite the diameter of the second bore is approximately 5-1/4”. Attention is turned to Forbes which shows a flange diameter to be about 5-1/4” (col. 1, ln. 47). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a common, well-known diameter for the second bore of Hollaender to fit standard installations as is well-known in the art and shown by Forbes.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,297,157 (hereinafter Wendorff) in view of US Patent 8,336,127 (hereinafter Butcher).
Regarding claim 11, Wendorff shows a water closet flange mounting plate (30) for mounting over a first bore in a floor (60) (col. 7, ln. 24 – 30), the mounting plate comprising: a sheet body having a surface area greater than an area of a diameter of the first bore (col. 7, ln. 24 – 30); a second bore (34) formed in the sheet body, the second bore having a diameter smaller than the diameter of the first bore (col. 7, ln. 24 – 30); and a closet flange (20) connected to the sheet body, the closet flange having one or more of mounting holes or mounting slots for mounting a water closet to the closet flange (col. 5, ln. 16 – 17; fig. 2B), the closet flange further having a third bore with a center axis coinciding with a center axis of the second bore (note central bore in closet flange (20) as seen in fig. 1); wherein the sheet body having a square shape (fig. 1). Wendorff teaches a length of each of four sides (40) is approximately 8” but that other measures may be used (col. 5, ln. 39 – 43) and thus fails to show approximately 14 inches. Attention is turned to Butcher which shows a mounting plate (10) having a sheet body (52) and a central bore (56), the sheet body having a length from 6 to 16 inches depending on installation requirements (col. 7, ln. 18 – 20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select an appropriate length for the mounting plate sheet body depending on the specifics of the installation; to select a length of approximately 14 inches falls well within the purview of the invention as evidenced by the teachings of Butcher which show that 14 inches falls within a known range of support sheet body dimensions to produce the expected result of coupling a toilet base to a toilet flange and subfloor.
Claims 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendorff and Butcher as applied to claim 11 above, and further in view of US Patent 8,561,218 (hereinafter Arce).
Regarding claim 12, Wendorff shows the sheet body (30) is formed having a peripheral portion configured to sit directly on the floor, and a central portion that includes the second bore and the closet flange (20), and an entirety of the peripheral portion includes an outer peripheral edge (at 40) of the peripheral portion is planar but fails to show the central portion is formed to be elevated above the floor when the peripheral portion sits directly on the floor, and a height between the peripheral portion and the elevated central portion is in a range of ¼ to ½ inch. Attention is turned to Arce which shows a toilet flange stabilizer with a sheet body (100) having a peripheral portion (180) configured to sit directly on a floor and a central portion (110) with a bore (120) for elevating the central portion above the floor (fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the central portion of Wendorff to be formed to be elevated above the floor when the peripheral portion sits directly on the floor to stabilize the toilet flange and toilet base as evidenced by the teachings of Arce. This coincides with Wendorff’s intended use of stabilizing a toilet base and flange during installation. Regarding the limitation that the elevation be in the range of ¼ to ½ inch. Applicant has not disclosed that the range claimed solves any stated problem or is for any particular use, indicating rather that it exemplary. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a height between the peripheral and central portions to be in the range of ¼ to ½ inch because such a modification would have been a considered a mere design consideration which fails to patentably distinguish over the combination of Wendorff and Arce.
Regarding claim 13, under the modification in view of Arce, Arce shows the central portion has a circular peripheral shape when viewed in a direction perpendicular to the sheet body (fig. 2).
Regarding claim 14, Wendorff shows the sheet body further comprises a plurality of mounting holes (38) formed in the peripheral portion for mounting the sheet body to the floor, the plurality of mounting holes being disposed proximate to the outer peripheral edge (40) of the sheet body outside of a periphery of the water closet when the water closet is mounted to the closet flange (a periphery of the water closet being defined by the horn of the toilet body fig. 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Regarding the argument that it would not have been obvious to change the size and shape of the sheet body of Hollaender, the Examiner respectfully disagrees. Applicant has not disclosed that the shape and length claimed solves any stated problem or is for any particular purpose. Moreover, it appears that the sheet body of Hollaender or Applicant’s invention would perform equally well with a square shape or a rectangular shape and a length of 14 inches since such a shape and length would produce the same expected result of protecting a floor surface beneath a toilet base. The rejection is deemed proper and maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754